Case 18-21658-RBR Doc 83 _ Filed 05/28/19 Page1of 31

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
FORT LAUDERDALE DIVISION

In re: Chapter 11
WILSON MANIFOLDS, INC. Case No. 18-21658-RBR
Debtor(s) /
PLAN OF REORGANIZATION FOR WILSON MANIFOLDS, INC.

Dated: May 28, 2019
Case 18-21658-RBR Doc 83 _ Filed 05/28/19 Page 2 of 31

ARTICLE I
SUMMARY

This Chapter 11 plan (the “Plan’) proposes to treat all allowed claims against and all allowed
interests in Wilson Manifolds, Inc. (the “Debtor” or “Wilson Manifolds”). The Plan provides for 2
classes of secured claims and four classes for unsecured claims. Reference is made to the Disclosure
Statement in Support of the Plan (the “Disclosure Statement”) for further discussion of the Plan and
the Debtor-in-Possession’s financial circumstances.

Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one. (If you do not have an attorney, you may wish to consult
one.)

ARTICLE II
DEFINITIONS

"Allowed Claim(s)" shall mean any Claim which is not a Disputed Claim of a Disputed Claim
which has been allowed by a final order of the Court.

“BB&T” shall mean Branch Banking & Trust.

"Ballot Deadline" shall mean the last day established by order of the Court for filing a Ballot
with the Clerk of the Court.

“Biostem” shall mean Biostem Technologies, Inc.

“Cash” shall mean legal tender of the United States of America.

"Claim(s)" shall mean (a) a right to payment, whether or not such right is reduced to judgment,
liquidated, unliquidated, fixed or contingent, matured, unmatured, disputed, undisputed, legal,
equitable, secured, or unsecured; and/or (b) a right to an equitable remedy for breach of performance
if such breach gives rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured, or

unsecured;

"Class" shall mean a group of Claims classified together pursuant to Article IV of the Plan.

"Code" shall mean the Bankruptcy Code, 11 U.S.C. §§ 101 et. seq.
"Confirmation" shall mean the entry by the Court of the Confirmation Order.

"Confirmation Date" shall mean the date on which the Clerk of the Court enters the
Confirmation Order on the Docket.

"Confirmation Order" shall mean the order entered by the Court confirming the Plan, which
shall contain such provisions as the Proponent desires and shall otherwise be in a form and substance
Case 18-21658-RBR Doc 83 Filed 05/28/19 Page 3 of 31

satisfactory to the Proponent.

"Court" shall mean the United States Bankruptcy Court for the Southern District of Florida,
including any Bankruptcy Judge thereof, and any court having competent jurisdiction to hear appeals
from the Bankruptcy Judges thereof.

"Disputed Claim(s)" shall mean any Claim for which an Allowed Amount has not yet been
determined, and with respect to which an objection has been interposed on or prior to the Confirmation
Date or such other date as may be fixed by the Court and which objection has not been withdrawn or
determined by a Final Order, or which is listed on the Schedules as disputed, contingent or
unliquidated.

"Distribution" shall mean funds to be paid to holders of Claims pursuant to the Plan.

"Distribution Date" shall mean the dates upon which Distributions may be made pursuant to
the Plan.

"Effective Date" shall mean the fifteenth (15th) day after the entry of the Confirmation Order
so long as no appeal is filed. In the event of an appeal, absent the entry of a stay, the Effective Date
shall be the fifteenth (15th) day after the entry of the Confirmation Order. In the event the Confirmation
Order is stayed pending appeal, the Effective Date shall be the fifteenth (15th) day after the entry of a
final order either lifting the stay or affirming the Confirmation Order.

"Equity Interest" and/or "Interest" shall include interests in any share of preferred stock,
common stock, membership unit or other instrument evidencing ownership interest in the Debtor,
whether or not transferable, and any option, warranty, right, contractual or otherwise, to acquire any
such interest.

"Executory Contract” shall mean a contract or unexpired lease to which the Debtor is a party
and that is executory within the meaning of section 365 of the Code.

“Impaired” shall mean an Allowed Claim that is Impaired within the meaning of section 1124
of the Code.

The “IRS” shall mean the Interna} Revenue Service.
The “IRS Claim” shall mean Proof of Claim No. 5 filed by the IRS.

The “IRS Priority Claim” shall mean the portion of the IRS Proof of Claim which is an
unsecured priority claim under 11 U.S.C. §507(a)(8).

The “IRS Secured Claim” shall mean the portion of the IRS Claim which is determined to be
secured pursuant to 11 U.S.C. §506.

“N & G” shall mean N&G Investments, Ltd.
Case 18-21658-RBR Doc 83 _ Filed 05/28/19 Page 4 of 31

The “N&G Claim” shall mean Proof of Claim No. 10.
“New Equity” shall mean to Henry Van Vurst.

"Petition Date" shall mean September 21, 2018 the date on which the Debtor commenced this
Case by filing a voluntary petition under Chapter 11 of the Code.

"Plan Sponsor” shall mean Keith Wilson.
“Premises” shall mean 4700 NE | Ith Ave, Oakland Park, FL 33334.
"Pre-petition" shall mean prior to the Petition Date.

"Professional" shall mean any professional employed in this Case pursuant to sections 327,
328 or 1103 of the Code or otherwise pursuant to an order of the Court.

"Proof of Claim" shall mean a Claim filed in this Case and is reflected in the Court's register
as having been filed.

"Proponent" shall mean the Debtor, the proponent of the Plan.

"Rules" shall mean the Federal Rules of Bankruptcy Procedure.

"Secured Claim(s)" shall mean a Claim secured by a Lien on property in which the Estate
has an interest or that is subject to set-off under section 553 of the Code to the extent of the value

of the interest attributable to such Claim in the Estate's interest in such property or to the extent of
the amount subject to set-off.

“TCF” shall mean TCF Equipment Finance, a division of TCF National Bank.

The “TCF Assumption Agreement” shall mean the agreement filed at Docket Entry 54 in
the Debtor’s bankruptcy case.

The “TCF Claim” shall mean Proof of Claim No. 10 filed by TCF.
"Unclaimed Funds" shall have the meaning set forth in Section 5.2 of the Plan.

"Unimpaired" shall mean an Allowed Claim that is not Impaired within the meaning of section
1124 of the Code.

ARTICLE II
TREATMENT OF ADMINISTRATIVE CLAIMS, U.S. TRUSTEE FEES AND PRIORITY
TAX CLAIMS

3.1 Unclassified Claims: Under 11 U.S.C. § 1123(a)(1), administrative expense claims and
priority tax claims (other than 11 U.S.C. § 507(a)(8) claims) are not in classes.
Case 18-21658-RBR Doc 83 Filed 05/28/19 Page5of 31

3.2 Administrative Expense Claims: Each holder of an administrative expense claim
allowed under 11 U.S.C. § 503 will be paid in full on the Effective Date of this Plan, in cash, or upon
such other terms as may be agreed upon by the holder of the claim and the Debtor. Included in the
class of Administrative Expense Claims are professional fee and expense claims, which the Debtor
estimate will be $50,000.00.

3.3 United States Trustee Fees: All fees required to be paid by 28 U.S.C. §1930(a)(6) (US.
Trustee Fees) will accrue and be timely paid until the case is closed, dismissed, or converted to another
chapter of the Code. Any U.S. Trustee Fees owed on or before the Effective Date of this Plan will be
paid on the Effective Date.

 

ARTICLE IV
TREATMENT AND CLASSIFICATION OF CLAIMS AND INTERESTS
UNDER THE PLAN

For the purposes of this Plan, the classes of claims against or in the Debtor shall be as
follows:

Class I shall consist of the BB&T Claim.

Class 2 shall consist of the N&G Claim;

Class 3 shall consist of the TCF Claim;

Class 4 shall consist of the IRS Secured Claim.
Class 5 shall consist of the IRS Priority Claim

Class 6 shall consist of all general Unsecured Claims;
Class 7 shall mean the Equity Interests of the Debtor
4.1. Class 1—-BB&T Claim

(a) Description. Class | consists of the BB&T Claim, BB&T has filed a proof of claim in
the amount of $139,226.43.

(b) Treatment.

1. Payment. The BB&T Claim shall be paid in full over a term of 72 months at
the interest rate of 7.25%, resulting in monthly payments of $2,258.00. The
payment shall begin the first day of the month following the Effective Date. In
the event that BB&T’s claim has been reduced due to receipt of Adequate
Protection payments, BB&T shall provide the Debtor with an updated claim
amount within 7 days of confirmation and the Debtor shall pay such amount
over 72 months at 7.25%.

ii. Prepayment. The Debtor may prepay the BB&T claim at any time without
iii.

Case 18-21658-RBR Doc 83 _ Filed 05/28/19 Page 6 of 31

penalty.

Default. Should a default occur, BB&T or its counsel shall provide written
notice (the “Written Notice”) of the default via e-mail to the Debtor at
kwilson@wilsonmanifolds.com and its counsel Michael Hoffman, Esq. at
mshoffman@hlalaw.com or to such other email address as the Debtor may
provide to BB&T in writing. The Written Notice shall provide for 7 calendar
days from the date of the Written Notice for the Debtor to cure the default.
If the default has not been cured at the conclusion of the 7 calendar days,
BB&T shall be entitled to enforce all default provisions in its loan
documents and the injunctions provided by this Plan shall not apply.

 

Impairment, The Class | Claims are Impaired and are entitled to vote to accept or reject

Class 2—N&G Claim

Description. Class 2 consists of the N&G Claim. N&G has filed a proof of claim in

the amount of $252,700.78. N&G currently leases the Premises to the Debtor on a month-to-month

the Plan,
4.2.
(a)
basis.
(b)

lil.

Treatment.

New Lease. Effective on the earlier of date of the Confirmation Order or the
date of the execution of a written lease, the Debtor and N&G shall enter into a
new lease for the Premises. In the event a written lease is signed, the terms of
such lease shall be controlling. In the event no written lease is signed, the
following terms shall apply:

Term: 60 months.

Rent: $6,998.84

Commencement Date: The term shall commence on the first day of the month
following entry of the confirmation order and conclude on the 60" month
thereafter.

Payment. N&G or its designee will receive a one-time gift from New Equity
in the form of a transfer of $75,000 shares of Biostem. Upon receipt of such
transfer, the N&G Claim shall be satisfied in full.

Default. Should a default occur, N&G or its counsel shall provide written
notice (the “Written Notice”) of the default via e-mail to the Debtor at
kwilson@wilsonmanifolds.com and its counsel Michael Hoffman, Esq. at
mshoffman(@hlalaw.com or to such other email address as the Debtor may
provide to N&G in writing. The Written Notice shall provide for 7 calendar
days from the date of the Written Notice for the Debtor to cure the default.
If the default has not been cured at the conclusion of the 7 calendar days,
N&G shall be entitled to declare a default under the terms of the Plan and
seek damages and/or eviction of the Debtor from its Premises.

 
Case 18-21658-RBR Doc 83 _ Filed 05/28/19 Page 7 of 31

(c) Impairment, The Class 2 Claims are Impaired and are entitled to vote to accept or reject
the Plan.

4,3. Class 3 — TCF Claim

(a) Description. Class 3 consists of the TCF Claim. TCF has filed a proof of claim in the
amount of $567,940.68.

(b) Treatment. The Debtor and TCF have executed a Joint Stipulation for Assumption of
Lease, a copy of which is attached hereto as Plan Exhibit |. The terms of such Joint

(c) Impairment, The Class 3 Claims are Impaired and are entitled to vote to accept or reject
the Plan.

4.4. Class 4- Secured Claim of IRS

(a) Description. Class 4 consists of the IRS Secured Claim. The Debtor has filed a
motion to determine that the IRS secured claim is $92,203.20.

(b) Treatment. The IRS Secured Claim shall be paid in full over a term of 60 months at the
interest rate of 6%, resulting in monthly payments of $1,744.00. The payment shall begin the first day
of the month following the Effective Date. In the event the IRS is determined to have a secured claim
in an amount other than $92,203.20, such secured claim shall be paid at 6% over 60 months. Upon
receipt of the final payment due hereunder, the IRS lien on the assets of the Debtor shall be deemed
released and the IRS shall file such documents in the public records reflecting same. Should a default
occur, the IRS or its counsel shall provide written notice (the “Written Notice”) of the default via e-
mail to the Debtor at kwilson@wilsonmanifolds.com and its counsel Michael Hoffman, Esq. at
mshoffman@hlalaw.com or to such other email address as the Debtor may provide to IRS in writing.
The Written Notice shall provide for 7 calendar days from the date of the Written Notice for the Debtor
to cure the default. If the default has not been cured at the conclusion of the 7 calendar days, the IRS
shall be entitled to declare a default under the terms of the Plan and pursue all available remedies
provided by law.

 

(c) Impairment. Class 4 is unimpaired, per 11 U.S.C. 1129(a)(9)(C)
4.5 Class 5- Priority Claim of IRS

(a) Description. Class 5 consists of the IRS Priority Claim. Per the IRS’ Proof of Claim,
the IRS alleges a priority claim of $500.00.

(b) Treatment. The IRS Priority Claim shall be paid in full in cash on the Effective Date.
(c) Impairment. Class 5 is unimpaired.
4.6 Class 6 — General Unsecured Claims

(a) Description. Class 6 consists of the Allowed general Unsecured Claims.
Case 18-21658-RBR Doc 83 _ Filed 05/28/19 Page 8 of 31

(b) Treatment. In full satisfaction, settlement and release of Class 4 Claims, the holders of
Allowed General Unsecured Claims shall receive a pro rata distribution of $35,000. $10,000 shall be
paid by Keith Wilson in a lump sum payment and $25,000 shail be paid over two years through 4
biannual installments of $6,250.00. The first payment shall be made on the Effective date.

(c) Impairment. The 6 5 Claims are Impaired and are entitled to vote to accept or reject the
Plan.

4.6 Class 7 — Equity Interests

(a) Description. As of the Petition Date, Keith Wilson owned 100% of the outstanding
stock of the Debtor.

(b) Treatment. On the earlier of the Effective Date or such other date as authorized by the
Court, Keith Wilson shall convey 25% of his shares in the Debtor to the New Equity. Keith Wilson
and the New Equity may own the Reorganized Debtor 75%/25%, respectively.

(d) Impairment, The Class 7 Interests are Impaired and are entitled to vote to accept or
reject the Plan.

ARTICLE V
PROVISIONS REGARDING VOTING, DISTRIBUTION, CLAIM ALLOWANCE

5.1 Voting of Claims and Equity Interests

The Bankruptcy Code entitles only holders of Impaired Claims or Equity Interests who receive
some distribution under a proposed plan to vote to accept or reject that plan. Claims in Classes 1-10
are Impaired under this Plan. Holders of classes of Interests in Classes 11-12 that will receive no
distributions under a proposed plan are conclusively presumed to reject that plan and, therefore, also

not entitled to vote on it.
Any Ballot not filed by the Ballot Deadline and in accordance with the filing instructions on
the Ballot pertaining to this Plan shall not be counted for voting purposes.

5.2 Method of Distribution under the Plan

Subject to Rule 9010, and except as otherwise provided in Section 5.3 of the Plan, all
Distributions under the Plan shall be made by the Reorganized Debtor to the holder of each
Allowed Claim or Allowed Equity Interest at the address of such holder as listed on the
Schedules and/or Proof of Claim as of the Effective Date unless the Debtor or Reorganized
Debtor has been notified in writing of a change of address, including by the filing of a proof of
Claim by such holder that provides an address different from the address reflected on the
Schedules. -

Any payment of Cash made by the Reorganized Debtor pursuant to the Plan shall be made
by check drawn on a domestic bank or by wire transfer.
Case 18-21658-RBR Doc 83 _ Filed 05/28/19 Page 9 of 31

Any payment or Distribution required to be made under the Plan on a day other than a
Business Day shall be made on the next succeeding Business Day.

No payment of Cash less than One Hundred 00/100 Dollars ($100.00) shall be made by
the Reorganized Debtor to any holder of a Claim unless a request therefore is made in writing
to the Reorganized Debtor, or unless the Distribution is a final Distribution.

When any Distribution on account of an Allowed Claim pursuant to the Plan would
otherwise result in a Distribution that is not a whole number, the actual distribution shall be
rounded as follows: fractions of % or greater shall be rounded to the next higher whole number
and fractions of less than % shall be rounded to the next lower whole number.

Any Distributions of Cash or other property under the Plan that is unclaimed for a period
of six (6) months after the Distribution Date shall constitute Unclaimed Funds and any
entitlement of any holder of any Claim to such distributions shall be extinguished and forever
barred.

Unless otherwise provided herein, all initial Distributions and deliveries to be made on
the Effective Date shall be made on the initial Distribution Date. Subsequent Distributions shall
be made in accordance with the terms set forth in the Plan.

At the close of business on the Effective Date, the claims register shall be closed, and there
shall be no further changes in the record holders of any Claims. The Debtor shall have no obligation
to recognize any transfer of any Claims occurring after the Effective Date; provided, however, that
the foregoing will not be deemed to prohibit the sale or transfer of any Claim after the Effective
Date. The Debtor shall instead be entitled to recognize and deal for all purposes under the Plan with
only those record holders as of the close of business on the Effective Date.

5.3 istribution ithheld_ for Di neral Unsecured Claims
(a) Establishment and Maintenance of Reserve

On the initial Distribution Date and each subsequent Distribution Date, the Reorganized
Debtor shall reserve from the Distributions to be made on such dates to the holders of Allowed
Claims, an amount equal to One Hundred Percent (100%) of the Distributions to which holders
of Disputed Claims would be entitled under the Plan as of such dates if such Disputed Claims
were Allowed Claims in their Disputed Claim Amounts or as estimated by the Debtor or the
Court in accordance with Section 5.7 of the Plan (the "Disputed Claims Reserve").

(b) Property Held in Disputed Claims Reserve
Cash in the Disputed Claims Reserve shall (together with all dividends or other

accretions or distributions thereon) be held in trust by the Reorganized Debtor for the benefit of
the potential recipients of such Cash and shall not constitute property of the Reorganized Debtor.

(c) Distributions Upon Allowance of Disputed General Unsecured Claims
Case 18-21658-RBR Doc 83 _ Filed 05/28/19 Page 10 of 31

The holder of a Disputed Claim that becomes an Allowed Claim subsequent to any
Distribution Date shall receive Distributions of Cash and any other consideration from the
Disputed Claims Reserve from the Reorganized Debtor within ninety (90) days following the
date on which such Disputed Claim becomes an Allowed Claim pursuant to a Final Order. Such
Distributions shall be made in accordance with the Plan.

(d) No Surplus Distributions to Holders of Allowed General Unsecured Claims

To the extent that a Disputed Claim is not allowed or becomes an Allowed Claim in an
amount less than the Disputed Claim Amount, the excess of Cash and any other consideration
in the Disputed Claims Reserve over the amount of Cash and any other consideration actually
distributed on account of such Disputed Claim shall vest in the Reorganized Debtor.

(e) Expenses of Disputed Claims Reserve

Except as otherwise ordered by the Court, the amount of any reasonable expenses incurred
by the Reorganized Debtor on or after the Effective Date with respect to the Disputed Claims
Reserve shall be paid by the Reorganized Debtor.

5.4 Procedures for All n r_ Disallowance of Dispu laim

(a) Objections to and Resolution of Administrative Claims and
General Unsecured Claims

Except as to applications for allowance of compensation and reimbursement of expenses
under sections 330 and 503 of the Code, the Debtor or the Reorganized Debtor shall have the exclusive
right to make and file objections to Administrative Claims and General Unsecured Claims
subsequent to the Effective Date. All objections shall be litigated to Final Order; provided,
however, that following the Effective Date, the Reorganized Debtor shall have the authority to
compromise, settle, otherwise resolve or withdraw any of their objections without approval of the
Court. Unless otherwise ordered by the Court, the Debtor or the Reorganized Debtor shall file all
objections to Claims and serve such objections upon the holder of the Claim as to which the objection
is made as soon as is practicable, but in no event later than thirty (30) days after the Effective Date or
such later date as may be approved by the Court. The Debtor or the Reorganized Debtor reserve the
right to object to Administrative Claims as such claims arise in the ordinary course of business, The
Reorganized Debtor shall bear all costs and expenses relating to the investigation and prosecution of
Disputed Claims from and after the Effective Date.

(b) No Distribution Pending Allowance

Notwithstanding any other provision of the Plan, if any portion of a Claim is disputed, the
full amount of such Claim shall be treated as a Disputed Claim for purposes of this Plan, and no
payment or Distribution provided under the Plan shall be made on account of such Claim unless and
until such Disputed Claim becomes an Allowed Claim or Allowed Equity Interest (in whole or in
part).
Case 18-21658-RBR Doc 83 Filed 05/28/19 Page 11 of 31

(c) Disallowed Claims

All Claims held by persons or entities against whom the Debtor or Reorganized Debtor have
commenced an Action under sections 542, 543, 544, 545, 547, 548, 549, and/or 550 of the Code, shall
be deemed "disallowed" Claims pursuant to section 502(d) of the Code and holders of such Claims
shall not be entitled to vote to accept or reject the Plan. Claims that are deemed disallowed shall
continue to be disallowed for all purposes until the avoidance action against such party has been
settled or resolved by Final Order and any sums due to the Estate from such party have been paid.

5.5 Disbursing Agent

The Reorganized Debtor, or such Person(s) as the Reorganized Debtor may designate with
approval of the Court, will act as Disbursing Agent under the Plan with respect to all Distributions to
holders of Claims and Equity Interests, and will make all Distributions required to be distributed
under the applicable provisions of the Plan. Any Disbursing Agent may employ or contract with
other entities to assist in or make the Distributions required by the Plan. Each Disbursing Agent will
serve without bond, and each Disbursing Agent, other than the Reorganized Debtor, will receive,
without further Court approval, reasonable compensation for distribution services rendered pursuant
to the Plan and reimbursement of reasonable out-of-pocket expenses incurred in connection with
such services from the Reorganized Debtor on terms acceptable to the Reorganized Debtor. The
Reorganized Debtor shall hold all reserves and accounts pursuant to the Plan, the Disputed Claims
Reserve.

5.6 Estimations of Claims

For purposes of calculating and making Distributions under the Plan, any Claimholder with a
Disputed Claim is not entitled to vote on the Plan unless said Claimholder has its Claim estimated by
the Court. The Debtor and the Reorganized Debtor may at any time request that the Court estimate
any contingent or unliquidated Claim pursuant to section 502(c) of the Code or otherwise regardless
of whether the Debtor or Reorganized Debtor previously objected to such Claim or whether the Court
has ruled on any such objection, and the Court will retain jurisdiction to estimate any Claim at any
time during litigation concerning such objection to any claim, including without limitation, during the
pendency of any appeal relating to any such objection. In the event that the Court estimates any
contingent or unliquidated claim, the amount so estimated shall constitute either the Allowed Amount
of such Claim or a maximum limitation on the amount of such Claim, as determined by the Court. If
the estimated amount constitutes a maximum limitation on the amount of such Claim, the Debtor or
the Reorganized Debtor may pursue supplementary proceedings to object to the allowance of such
Claim, All of the aforementioned objection, estimation, and resolution procedures are intended to be
cumulative and not exclusive of one another. Claims may be estimated and subsequently
compromised, settled, withdrawn, or resolved by any mechanism approved by the Court.

5.7 ecourse

Notwithstanding that the Allowed Amount of any particular Disputed Claim is reconsidered
under the applicable provisions of the Code and Rules or is Allowed in an amount for which after
application of the payment priorities established by the Plan there is insufficient value to provide a
recovery equal to that received by other holders of Allowed Claims in the respective Class, no
Claimholder shall have recourse against the Disbursing Agent, the Debtor, the Reorganized Debtor,
Case 18-21658-RBR Doc 83 _ Filed 05/28/19 Page 12 of 31

or any of their respective professionals, consultants, officers, directors or Affiliates or their
respective successors or assigns, or any of their respective property. However, nothing in the Plan
shall modify any right of a holder of a Claim under section 502G) of the Code. THE ESTIMATION
OF CLAIMS AND ESTABLISHMENT OF RESERVES UNDER THE PLAN MAY LIMIT THE
DISTRIBUTION TO BE MADE ON INDIVIDUAL DISPUTED CLAIMS, REGARDLESS OF
THE AMOUNT FINALLY ALLOWED ON ACCOUNT OF SUCH DISPUTED CLAIMS.

5.8 Amendments to Claims

After the Confirmation Date, a Claim may not be amended without the authorization of the
Court. Any amendment to a Claim filed after the Confirmation Date shall be deemed disallowed in
full and expunged without any Action by the Debtor, the Reorganized Debtor or the Estate, unless
the Claim holder has obtained prior Court authorization for the filing of such amendment.

5.9 Post-Petition Interes lai

Unless expressly provided in the Plan, the Confirmation Order, or any contract, instrument,
release, settlement, or other agreement entered into in connection with the Plan or required by
applicable law, Post-Petition Interest shall not accrue on or after the Petition Date on account of any
Claim.

ARTICLE VI
PROVISIONS FOR EXECUTORY CONTRACTS AND UNEXPIRED LEASES

6.1 Rejection of Executory Contracts and Unexpired Leases. Pursuant to sections 365(a)
and 1123(b)(2) of the Code, all Executory Contracts and unexpired leases between the Debtor and any
Person shall be deemed rejected by the Debtor as of the Effective Date, except for any Executory
Contract or unexpired lease (i) which previously has been assumed or rejected pursuant to an order of
the Court entered prior to the Effective Date, (ii) as to which a motion for approval of the assumption
or rejection of such Executory Contract or unexpired lease has been filed and served prior to the
Effective Date, (iii) are for an insurance contract; (iv) which is listed on an assumption list which shall
be filed with the Court and served on the affected parties by no later than twenty (20) days prior to the
deadline to submit Ballots; provided, however, that the Debtor or Debtor shall have the right, on or
prior to the Confirmation Date, to amend the assumption list to delete any Executory Contract or
unexpired lease there from or add any Executory Contract or unexpired lease thereto, in which event
such Executory Contract(s) or unexpired lease(s) shall be deemed, respectively, assumed or rejected.
The Debtor shall provide notice of any amendments to the Assumption list to the non-Debtor parties
to the Executory Contracts and unexpired leases affected thereby. The listing of a document on the
Assumption list shall not constitute an admission by the Debtor or Reorganized Debtor that such
document is an Executory Contract or an unexpired lease or that the Debtor or Reorganized Debtor has
any liability thereunder.

ARTICLE VU
MEANS FOR IMPLENTING THE PLAN

7.1 General

Upon confirmation of the Plan, and in accordance with the Confirmation Order, the Debtor,
Case 18-21658-RBR Doc 83 _ Filed 05/28/19 Page 13 of 31

as the case may be, will be authorized to take all necessary steps, and perform all necessary acts, to
consummate the terms and conditions of the Plan. In addition to the provisions set forth elsewhere
in the Plan, the following shall constitute the means for implementation of the Plan.

72 The Reorganized Debtor

Except as otherwise provided in the Plan, on the Effective Date of the Plan, all Assets of the
Debtor shall be vested in the Reorganized Debtor. The Reorganized Debtor shall assume all of the
Debtor' rights, obligations and liabilities under the Plan.

7.3 Funding

The Plan shall be funded through cash earned by the Reorganized Debtor, the gift from
New Equity and the gift from Keith Wilson.

74 Corporate Action

On the Effective Date, all matters provided for under the Plan that would otherwise
require approval of the member of the Debtor or the Reorganized Debtor shall be deemed to
have occurred and shall be in full force and effect from and after the Effective Date pursuant to
the laws of the State of Florida, and other applicable limited liability company law of the
jurisdiction in which the Reorganized Debtor is incorporated, without any requirement or
further action by the members of the Debtor or the Reorganized Debtor. On the Effective Date
or as soon thereafter as is practicable, the Reorganized Debtor shall, if required, file any
necessary documents with the secretary of the state of the state in which the Reorganized Debtor
are organized.

75 Continued Corporate Existence

The Reorganized Debtor shall continue to exist after the Effective Date with all powers of
limited liability companies under the laws of the State of Florida and without prejudice to any right
to alter or terminate such existence (whether by merger or otherwise) under Florida law; and,
following the Effective Date, the Reorganized Debtor may operate its business free of any
restrictions imposed by the Bankruptcy Code, the Bankruptcy Rules or by the Court, subject only to
the terms and conditions of this Plan and Confirmation Order. After the Effective Date, the
Reorganized Debtor may operate its business, and may use, acquire, and dispose of its property, free
of any restrictions of the Code and Rules. Upon the Effective Date, the Reorganized Debtor shall be
owned 100% by the Plan Sponsor or such other person or entity as designated by the Plan Sponsor.

7.6 Section 1146(a) Exemption

Pursuant to Section 1146(a) of the Bankruptcy Code, the issuance, transfer, or exchange of any
security under the Plan, or the making, delivery, or recording ofan instrument of transfer in connection
with (a) the sale of the Property and (b) financing incurred in connection with the Purchaser’s
acquisition of the Property, shall not be taxed under any law imposing a stamp or similar tax, including
but not limited to any documentary stamp taxes or intangible taxes, whether on any deed, leasehold,
assignment, promissory note, security agreement or mortgage.
Case 18-21658-RBR Doc 83 _ Filed 05/28/19 Page 14 of 31

7.7 Revesting of Assets

Except as otherwise provided in the Plan, pursuant to section 1141 of the Code, the Property
of the Estate of the Debtor, including, without limitation, the Actions shall revest in the Reorganized
Debtor on the Effective Date, free and clear of all Liens, Claims and Equity Interests of holders of
Claims and Equity Interests, except as otherwise provided in the Plan or the Confirmation Order,

7.8 Causes of Action

As of the Effective Date, pursuant to section 1123(b)(3)(B) of the Code, any and all Actions
accruing to the Debtor and Debtor in Possession, including, without limitation, actions under
sections 510, 542, 544, 545, 547, 548, 549, 550, 551 and 553 of the Code, shall become Assets of
the Reorganized Debtor, and the Reorganized Debtor shall have the authority to commence and
prosecute such Actions for the benefit of the Estate. Specifically, the Reorganized Debtor shall
continue to prosecute any Action pending on the Effective Date.

Further, section 547 of the Code enables Debtor in possession to avoid transfers to a creditor,
based upon an antecedent debt, made within ninety (90) days of the Petition Date, which enables the
creditor to receive more than it would under liquidation. Creditors have defenses to the avoidance
of such preferential transfers based upon, among other things, the transfers having occurred as part
of the Debtor' ordinary course of business, or that subsequent to the transfer the creditor provided
the Debtor with new value. There were no transfers made to ordinary creditors within ninety (90)
days prior to the Petition Date in excess of $5,850 to one payee. There were no transfers made to
Insiders within more than one (1) year prior to the Petition Date.

After the Effective Date, the Reorganized Debtor shall have the authority to compromise
and settle, otherwise resolve, discontinue, abandon or dismiss all such Actions with the approval of
the Court. In order to obtain Court approval of a settlement, the Reorganized Debtor shall file and
serve on all known Creditors, a motion to approve the settlement, pursuant to Rule 9019, to give the
Creditors the opportunity to review any such proposed settlement. Prior to the Confirmation
Hearing, the Debtor shall file a schedule of potential avoidance actions, ifany.

7.9 Dismissal of Certain Claims

Within 5 business days after the effective date BAC Florida and Setai Venture shall dismiss,
with prejudice all litigation pending against the Debtor.

7.10 Discharge

Commencing on the Effective Date, except as otherwise provided in the Plan, all holders of
Claims and Interests shall be precluded forever from asserting against the Debtor’ Estates, the
Reorganized Debtor or their respective assets, any other or further liabilities, lien obligations, claims
or equity interest, arising or existing prior to the Effective Date, that was or could have been the
subject of any Claim or Interest, whether or not allowed. As of the Effective Date, the Reorganized
Debtor shall be discharged, released from and shall hold the assets received or retained by and
pursuant to this Plan, free and clear of all liabilities, liens, claims or obligations or other claims of any
nature of the Debtor or their Estates except as otherwise provided herein.
Case 18-21658-RBR Doc 83 _ Filed 05/28/19 Page 15 of 31

ARTICLE VII
CONFIRMATION

8.1 Conditions Precedent to Confirmation

 

The Plan shall not be confirmed by the Court unless and until the following conditions shall
have been satisfied or waived pursuant to Section 8.2 of the Plan:

@ The Confirmation Order shall be in form and substance reasonably acceptable to the
Debtor and include, among other things, a finding of fact that the Debtor, the Reorganized Debtor,
and its respective present and former members, officers, directors, employees, advisors, attorneys,
and agents acted in good faith within the meaning of and with respect to all of the Actions described
in section 1125(e) of the Code and are, therefore, not liable for the violation of any applicable law,
rule or regulation governing such Actions; and

@) All exhibits to the Plan, including those to be contained in any plan supplement,
shall be in form and substance reasonably acceptable to the Debtor and approved by the Court.

8.2 Conditions Precedent to Effectiveness

The Plan shall not become effective unless and until the following conditions have been
satisfied or waived pursuant to this Section of the Plan:

@ The Confirmation Order shall have been entered and shall be a Final Order (with no
modification or amendment thereof), and there shall be no stay or injunction that would prevent the
occurrence of the Effective Date;

(i) The statutory fees owing to the United States Trustee shall have been paid in full;

(mi) All other Actions, authorizations, filings consents and regulatory approvals
required (if any) shall have been obtained, effected or executed in a manner acceptable tothe
Debtor and remain in full force and effect or, if waivable, waived by the Person or Persons entitled
tothe benefitthereof.

8.3 Effect of Failure of Conditions

 

If each condition to the Effective Date specified in the Plan has not been satisfied or duly
waived within ninety (90) days after the Confirmation Date, then upon the filing of a motion by the
Debtor made before the time that all conditions have been satisfied or duly waived, the Confirmation
Order will be vacated by the Court; provided, however, that notwithstanding the filing of such a motion,
the Confirmation Order shall not be vacated if each of the conditions to the Effective Date is either
satisfied or duly waived before the Court enters an order granting the relief requested in such motion.
If the Confirmation Order is vacated, the Plan shall be deemed null and void in all respects, including
without limitation the release of Claims pursuant to section 1141 of the Code and the assumptions or
rejections of Executory Contracts and unexpired leases as provided by the Plan, and nothing contained
herein shall (1) constitute a waiver or release of any Action by, or Claims against, the Debtor or (2)
prejudice in any manner the rights of the Debtor.
Case 18-21658-RBR Doc 83 _ Filed 05/28/19 Page 16 of 31

8.4 Waiver of Conditions

The Debtor may waive one or more of the conditions precedent to confirmation of the Plan,
or the condition precedent to effectiveness of the Plan set forth in Section 8.02 of the Plan. The Debtor
may waive in writing one or more of the other conditions precedent to confirmation and effectiveness
of the Plan, without further notice to parties in interest or the Court without a prior hearing.

8.5 Best Interest Test and Liquidation Analysis

Notwithstanding acceptance of the Plan by each Impaired Class, in order to confirm the Plan,
the Bankruptcy Court must determine that the Plan is in the best interests of each holder of a Claim
or Interest in any such Impaired Class who has not voted to accept the Plan. Accordingly, if an
Impaired Class does not unanimously accept the Plan, the best interests test requires the Bankruptcy
Court to find that the Plan provides to each member of such Impaired Class a recovery on account of
the Class member's Claim or Interest that has a value, as of the Effective Date, at least equal to the
value of the distribution that each such Class member would receive if Debtor were liquidated under
Chapter 7 of the Bankruptcy Code on such date.

To estimate what members of each Impaired Class of unsecured creditors and equity security
holders would receive if the Debtor were liquidated under Chapter 7, the Bankruptcy Court must first
determine the aggregate dollar amount that would be generated from Debtor' Assets if the Chapter 11
Case were converted to a Chapter 7 case under the Bankruptcy Code and the Assets were liquidated
by a Trustee in bankruptcy (the "Liquidation Value" of such Assets). The Liquidation Value would
consist of the net proceeds from the disposition of Debtor' Assets and would be augmented by any
Cash held by Debtor. As detailed in the Liquidation Analysis attached to the Disclosure Statement as
Exhibit "B", the Debtor’ Liquidation Value would not allow holders of Allowed General Unsecured
Claims to receive any distribution. In contrast, the Debtor' Plan proposes to make a $20,000
distribution to the holders of Allowed General Unsecured Claims. Additionally, Setai Venture would
receive less in a Chapter 7 liquidation case than the amount to be paid pursuant to the Plan. Based on
the foregoing, Distributions under the Plan will provide at least the same recovery to holders of
Allowed Claims against the Debtor on account of such Allowed Claims as would distributions by a
Chapter 7 Trustee.

ARTICLE IX
RETENTION OF JURISDICTION

| Matters Over Which Court Shall Retain Jurisdiction

The Court shall have exclusivejurisdiction of all matters arising out of, and related to, the
Case and the Plan pursuant to, and for the purposes of, sections 105(a) and 1142 of the Code and for,
among other things, the following purposes:

(a) to hear and determine pending applications for the assumption or rejection of
Executory Contracts or unexpired leases, if any are pending, and the allowance of Claims resulting
therefrom;

(b) to determine any and all adversary proceedings, motions, applications and contested
Case 18-21658-RBR Doc 83 _ Filed 05/28/19 Page 17 of 31

matters and other litigated matters pending on the Confirmation Date;

(c) to hear and determine all Actions, including, without limitation, Actions commenced
by the Debtor or any other party in interest with standing to do so, pursuant to sections 505, 542, 543, 544,
545, 547, 548, 549, 550, 551, and 553 of the Code, collection matters related thereto, and settlements
thereof:

(d) to hear and determine any objections to or the allowance, classification, priority,
compromise, estimation or payments of any Administrative Claims, Claims or Equity Interests;

(e) to ensure that Distributions to holders of Allowed Claims are accomplished as
provided in the Plan;

(f) to enter and implement such orders as may be appropriate in the event the
Confirmation Order is for any reason stayed, revoked, modified or vacated;

(g) to issue such orders in aid of execution and consummation of the Plan, to the extent
authorized by section 1142 of the Code;

(h) to consider any amendments to or modifications of the Plan, to cure any defect or
omission, or to reconcile any inconsistency in the Plan, the Plan supplement, or any order of the
Court, including, without limitation, the Confirmation Order;

(i) to hear and determine all applications for compensation and reimbursement of
expenses of Professionals under sections 330, 331, and 503(b) of the Code;

(j) to hear and determine disputes arising in connection with the interpretation,
implementation or enforcement of the Plan;

(k) to recover all Assets of the Debtor and Property of the Estate, wherever located;

(1) to determine any Claim of or any liability to a governmental unit that may be asserted
as a result of the transactions contemplated herein;

(m) to enforce the Plan, the Confirmation Order and any other order, judgment,
injunction or ruling entered or made in the Case, including, without limitation, injunction, exculpation
and releases provided for in the Plan;

(n) to take any action and issue such orders as may be necessary to construe, enforce,
implement, execute, and consummate the Plan or to maintain the integrity of the Plan following
consummation; and

(0) to enter a Final Decree closing the Case; provided however, that nothing in the
Plan shall divest or deprive any other court or agency of any jurisdiction it may have over the
Reorganized Debtor under applicable environmental laws

ARTICLE X
OTHER PROVISIONS
Case 18-21658-RBR Doc 83 _ Filed 05/28/19 Page 18 of 31

10.1 Effectuating Documents and Further Transactions

The Debtor or Reorganized Debtor, as the case may be, are authorized to execute, deliver,
file or record such contracts, instruments, releases and other agreements or documents and take such
actions as may be necessary or appropriate to implement, effectuate and further evidence the terms and
conditions of the Plan and any notes or securities issued pursuant to the Plan.

10.2 Post-Effective Date Fees and Expenses

From and after the Effective Date, the Reorganized Debtor shall, in the ordinary course of
business and without the necessity for any approval by the Court, pay the reasonable fees and expenses
of Professionals thereafter incurred by the Reorganized Debtor, including, without limitation, those
fees and expenses incurred in connection with the implementation and consummation of the Plan.

10.3. Payment of Statutory Fees

The Debtor or Reorganized Debtor shall be responsible for timely payment of fees incurred
pursuant to 28 U.S.C. § 1930(a)(6). After confirmation, the Reorganized Debtor shall file with the
Court and serve on the United States Trustee a quarterly financial report regarding all income and
disbursements, including all plan payments, for each quarter (or portion thereof) the Case remains
open.

10.4 Amendment of Modification of Plan

Alterations, amendments or modifications of the Plan may be proposed in writing by the Debtor
at any time prior to the Confirmation Date in conformity with section 1127(a) of the Code, provided
that the Plan, as altered, amended or modified, satisfies the conditions of sections 1122, 1123 and 1129
of the Code, and the Debtor shall have complied with section 1125 of the Code. The Plan may be
altered, amended or modified by the Debtor at any time after the Confirmation Date in conformity with
section 1127(b) of the Code, provided that the Plan, as altered, amended or modified, satisfies the
requirements of sections 1122 and 1123 of the Code and the Court, after notice and a hearing, confirms
the Plan, as altered, amended or modified, under section 1129 of the Code and the circumstances
warrant such alterations, amendments or modifications. A holder of a Claim that has accepted the Plan
shall be deemed to have accepted the Plan, as altered, amended or modified, if the proposed alteration,
amendment or modification does not materially and adversely change the treatment of the Claim of
such holder.

10.5 Severability

In the event that the Court determines, prior to the Confirmation Date, that any provision in the
Plan is invalid, void or unenforceable, such provision shall be invalid, void or unenforceable with
respect to the holder or holders of such Claims or Equity Interests as to which the provision is
determined to be invalid, void or unenforceable. The invalidity, vividness or unenforceability of any
such provision shall in no way limit or affect the enforceability and operative effect of any other
provision of the Plan. The Court, at the request of the Debtor, shall have the power to alter and interpret
such term or provision to make it valid or enforceable to the maximum extent practicable, consistent
with the original purpose of the term or provision held to be invalid, void, or unenforceable, and such
Case 18-21658-RBR Doc 83 _ Filed 05/28/19 Page 19 of 31

term or provision shall then be applicable as altered or interpreted. The Confirmation Order shall
constitute a judicial determination and shall provide that each term and provision of the Plan, as it may
have been altered or interpreted in accordance with the foregoing, is valid and enforceable pursuant to
its terms.

10.6 Revocation

The Debtor reserve the right to revoke or withdraw the Plan prior to the Confirmation Date. If
the Debtor revoke or withdraw the Plan prior to the Confirmation Date, then the Plan shall be deemed
null and void. In such event, nothing contained herein shall constitute or be deemed a waiver or release
of any Claims or Actions by or against the Debtor or any other Person, an admission against interests
of the Debtor, nor shall it prejudice in any manner the rights of the Debtor or any Person in any further
proceedings involving the Debtor.

10.7 Binding Effect Notices

The Plan shall be binding upon and inure to the benefit of the Debtor, the holders of Claims
and Equity Interests, and their respective successors and assigns, including, without limitation, the
Reorganized Debtor.

10.8 Notices

All notices, requests and demands to or upon the Debtor or the Reorganized Debtor to be
effective shall be in writing and, unless otherwise expressly provided in the Plan, shall be deemed to
have been duly given or made when actually delivered or, in the case of notice by facsimile
transmission, when received and telephonically confirmed, addressed as follows:

If to the Reorganized Debtor:

Wilson Manifolds, Inc.
Attn: Keith Wilson
4700 NE 11th Ave.
Oakland Park, FL 33334

With a copy to:

Hoffman, Larin & Agnetti, P.A.

Attn: Michael S. Hoffman, Esq.

909 North Miami Beach Boulevard, Suite #201
North Miami Beach, FL 33162
mshoffman(@hlalaw.com

Unless otherwise indicated, all notices, requests or demands to the holder of any claim or

interest shall be made to the address provided in such claimant or interest holder’s Proof of Claim or
in the Debtor’s bankruptcy schedules.

10.9 Governing Law
Case 18-21658-RBR Doc 83 _ Filed 05/28/19 Page 20 of 31

Except to the extent the Code, Rules or other federal law is applicable, or to the extent the Plan
or any agreement entered into pursuant to the Plan provides otherwise, the rights and obligations arising
under the Plan shall be governed by, and construed and enforced in accordance with, the laws of the
State of Florida, without giving effect to the principles of conflicts of law of such jurisdiction.

10.10 Withholding and Reporting Requirements

In connection with the consummation of the Plan, the Debtor or the Reorganized Debtor, as
the case may be, shall comply with all withholding and reporting requirements imposed by any
federal, state, local or foreign taxing authority and all distributions hereunder shall be subject to
any such withholding and reporting requirements.

10.11 Section 1125(e) of the Code

As of the Confirmation Date, the Debtor shall be deemed to have solicited acceptances of the
Plan in good faith and in compliance with the applicable provisions of the Code. As of the Confirmation
Date, the Debtor and its respective members, officers, directors, agents, financial advisors, attorneys,
employees, equity holders, partners, affiliates and representatives shall be deemed to have participated
in good faith and in compliance with the applicable provisions of the Code in the offer and issuance
of the new securities hereunder, and therefore are not, and on account of such offer, issuance and
solicitation shall not be, liable at any time for the violation of any applicable law, rule or regulation
governing the solicitation of acceptances or rejections hereof or other offer and issuance of new
securities under the Plan.

10.12 No Admissions

Notwithstanding anything in the Plan to the contrary, nothing contained in the Plan shall be
deemed as an admission by any Person with respect to any matter set forth in the Plan or herein.

10.13 Waiver of Bankruptcy Rule 3020(e) and 7062

The Debtor may request that the Confirmation Order include (a) a finding that Rules 3020(e)
and 7062 shall not apply to the Confirmation Order; and (b) authorization for the Debtor to
consummate the Plan immediately after entry of the Confirmation Order.

10.14 Time

In computing any period of time prescribed or allowed by the Plan, unless otherwise set forth
herein or determined by the Court, the provisions of Rule 9006 shall apply.

10.15 Substantial Consummation

On the Effective Date, the Plan shall be deemed to be substantially consummated under
sections 1101 and 1127(b) of the Code.

10.16 Final Decree
Case 18-21658-RBR Doc 83 _ Filed 05/28/19 Page 21 of 31

Once there has been Substantial Consummation of the Plan, the Reorganized Debtor shall file
a motion with the Court to obtain a final decree to close the Case.

10.17 Inconsistency

In the event of any inconsistency between the Plan, any Exhibit to the Plan or any other
instrument or document created or executed pursuant to the Plan, the Plan shall govern.

10.18 No Interest or Attorneys’ Fees

Except as otherwise provided under the Plan, or as ordered by the Court, no interest, penalty
or other charge, including any late charge, arising from and after the Petition Date, an no award or
reimbursement of any attorneys' fees or other related cost or disbursement, shall be allowed on, or in
connection with, any Claim, unless otherwise provided under the Plan or awarded by the Court.

10.19 Successors and Assigns

This Plan and all the provisions hereof shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

10.20 Headings

The headings of articles, paragraphs and sub-paragraphs in this Plan are inserted for
convenience only and shall not affect the interpretation of any provision of this Plan.

10.21 No Penalty for Prepayment

Neither the Debtor nor the Reorganized Debtor shall be liable for payment of any sum or
interest in the form of a penalty relating to the prepayment of any claim treated under this Plan.

10.22 Savings Clause

Any minor defect or inconsistency in the Plan may be corrected or amended by the
Confirmation Order.

10.23 Remedy of Defects

After the Effective Date, the Reorganized Debtor may, with approval ofthe Court, and so
long as it does not materially and adversely affect the interests of Creditors, remedy any defect
or omission or reconcile any inconsistencies in the Plan or in the Confirmation Order in such
manner as may be necessary to carry out the purposes and effect of the Plan and in form and
substance satisfactory to the Reorganized Debtor.

/s/ Keith Wilson (e-filed with consent)
Wilson Manifolds, Inc.
President
Case 18-21658-RBR Doc 83 _ Filed 05/28/19 Page 22 of 31

Submitted by:

HOFFMAN, LARIN & AGNETTI., P.A.
Counsel for Debtor/Plan Proponents

909 North Miami Beach Blvd., Suite 201
North Miami Beach, FL 33162

Tel: (305) 653-5555; Fax: (305) 940-0090
Mshoffman@hlalaw.com

/s/ Michael S. Hoffman
Michael S. Hoffman
Florida Bar No.: 41164
Case IS-ZIGSRRER Durst MivQey me Ragpe2bciB1

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
FORT LAUDERDALE DIVISION
www. fisb.uscourts.gov

 

In re: Case No. 18-21658-RBR
WILSON MANIFOLDS, INC., Chapter 11
Debtor
/
In re: Case No. 18-21662-RBR
KEITH DONALD WILSON Chapter 11
Debtor /

 

JOINT STIPULATION FOR ASSUMPTION OF LEASE

Debtor, Wilson Manifolds, Inc. (“Debtor”), and Creditor, TCF Equipment Finance, a
division of TCF National Bank (“TCF”), by and through their respective undersigned counsel
and subject to Court approval, hereby stipulate to Debtor’s assumption of a lease of personal
property in this case and otherwise stipulate and agree as follows (“Stipulation”):

1. The Court has jurisdiction in this matter pursuant to 28 U.S.C. §§ 157 and 1334.
The statutory predicates for the relief requested in this stipulation are 11 U.S.C. §§ 361, 362, 363
and 365.

2. Debtor and TCF are parties to that certain Lease Agreement dated March 3, 2017,
as amended, pursuant to which TCF leases to Debtor: One (1) Okuma MU-8000V, 5-Axis CNC
Vertical Machining Center, SN: 654.195549, together with all accessories and attachments
thereto (“Equipment”). The Lease Agreement was assigned to TCF by the original lessor
Connext on April 3, 2017. A true and accurate copy of the Lease and the Assignment of the

Lease to TCF are attached hereto as composite Exhibit “A” (“Lease”).

EXHIBIT

tabbies*
CAETRALEERAR mecKs ied LeVAhs PageZ2dis 31

3. Debtor filed its voluntary petition for relief under Chapter 11 of the Bankruptcy
Code on September 21, 2018. Debtor remains in possession of the Equipment and continues to
operate and manage its business as a debtor in possession pursuant to 11 U.S.C. §§ 1107 and
1108.

4. There is currently due and owing to TCF under the Lease the sum of $250.00 in
late charges that were due as of the petition date and plus monthly lease payments which have
accrued and continue to accrue since the petition date, plus attorney’s fees which have accrued
and continue to accrue.

5. Debtor and TCF wish to enter into a stipulation for the assumption of the Lease
by Debtor as set forth herein.

6. Upon entry of an order approving this Stipulation, the Lease shall be deemed
assumed by Debtor.

7. Debtor shall pay the $250.00 in late charges and make monthly payments to TCF
in the amount of $5,000.00 commencing on December 15, 2018 and continuing on the 15" day
of each and every month thereafter until November 15, 2019. Thereafter Debtor shall make
monthly payments to TCF for the next sixty (60) months in the amount of $10,261.99
commencing on December 15, 2019. At the same time that the last of these monthly payments is
due, Debtor shall pay TCF all of its attorney’s fees and costs which TCF has incurred in
connection with the Lease and this bankruptcy case. Debtor shall otherwise fully comply with
the terms of the Lease. Time is of the essence with respect to Debtor’s obligations to make all of
these payments.

8. No later than December 15, 2018, Debtor will provide proof of insurance to TCF

as required by the terms of the Lease.
Case 18-21658-RBR Doc$a Filed 05/2718 Page 2600831

9. If Debtor defaults in the performance of any of the terms of this Stipulation or the
Lease, TCF will provide written notice of the default to Debtor’s counsel by email at
mshoffman@hlalaw.com. Debtor will then have ten (10) days in which to cure the default.
Should Debtor fail to timely cure the default, such failure shall constitute cause for granting TCF
relief from the automatic stay on an expedited basis to pursue all of its rights and remedies in the
Equipment under the Lease and applicable law.

DATED: December 7, 2018.

 

 

/s/ Michael A. Tessitore /s/ Michael S. Hoffman

MICHAEL A. TESSITORE, ESQ. MICHAEL S. HOFFMAN, ESQ.
Florida Bar No. 948039 Florida Bar No. 41164
mtessitore(@morankidd.com Mshoffman(@hlalaw.com

Moran Kidd Lyons & Johnson, P.A. Hoffman, Larin & Agnetti, P.A.
111 N. Orange Ave., Suite 900 909 North Miami Beach Blvd #201
Orlando, Florida 32801 Miami, FL 33162

407-841-4141 (305) 653-5555

407-841-4148 (fax)
Counsel for Creditor, TCF Equipment
Finance

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing has been served
electronically or by United States Mail on the 7 day of December 2018 on the following:

U.S. Trustee

Office of the U.S. Trustee
518.W. 1st Ave., Suite 1204
Miami, FL 33130

Debtor Michael S. Hoffman, Esq.

Wilson Manifolds, Inc. Hoffman, Larin & Agnetti, P.A.
4700 NE 11th Ave. 909 North Miami Beach Blvd #201
Oakland Park, FL 33334 Miami, FL 33162

/s/ Michael A. Tessitore
Cags1B>7b6R9RBRR Ddesae: HiRePPHGrPs Hagges of 61

 

es connext Lease Agreement

Lease Number: 004633-001

 

347-781-1682 ; fax: 317-781-5698 / toll free 1.866.781.4682

101 W. Washington St. ~ Suite 1140 East, / indianapolis, IN 46204

 

 

 

www connextfinanoal.com

 

Lessee: Wilson Manifolds, inc.

Street Address, City, State, Zip: 4700 NE 11th Street, Oakland Park, FL 33334
Billing Address: 4700 NE 11th Street Oakland Park, FL 33334
Location of Equipment: 4700 NE 11th Street, Oakiand Park, FL 33334

Lessee's State of Formation/ Incorporation: Florida

 

~ Equipment Information

 

Description Equipment Cost

 

 

 

 

Okuma MU-8000V 5-Axis CNC Vertical Machining Center

Total Equipment Cost: $668,000.00

Trade In: $100,000.00

Total Finance Amount: $568,000.00
Lease Schedule ee a _

initial Terrn of Lease Total # of Lease Amount of each Lease Payment Advance Purchase
{in Months) Payments (Pius Applicable Tax) Payments Option
72 72 $9,384.00 0 $1.00

 

_Additional Provisions:

 

 

Terms & Conditions
1. 8Y SKSNING THIS LEASE, LESSEE ACKNOWLEDGES AND AGREES THAT: LESSEE HAS READ AND UNDERSTANDS THE TERMS AND
CONDITIONS ON THE ATTACHED PAGES OF THIS LEASE: YHIS LEASE BECOMES EFFECTIVE ONLY UPON WRITTEN ACCEPTANCE RY AN
AUTHORIZED EMPLOYEES OF LESSOR: THIS IS A NET LEASE: LESSEE CANNOT TERMINATE GR CANCEL THIS LEASE; LESSEE HAS AR
UNCONDITIONAL OBLIGATION TO MAKE ALL PAYMENTS OUE UNDER THIS LEASE; LESSEE CANNOT WITHHOLD, SET OFF OR REGUCE SUCH
PAYMENTS FOR ANY REASON: LESSEE WILL USE THE EQUIPMENT ONLY FOR BUSINESS PURPOSES: THE PERSON SIGNING THIS LEASE HAS THE
AUTHORITY TO BO 80 AND TO GRANT THE POWER OF ATTORNEY SET FORTH HEREIN; LESSEE ENTEREG INTO THIS LEASE RATHER THAN
PURCHASE THE EQUIPMENY. THIS LEASE SHALL 8E GOVERNED BY THE LAWS OF THE STATE OF OHIO: AND TO TRE NON-EXCLUSIVE JURISDICTION
OF ANY COURT LOCATED IN THE STATE OF OHIO. THE LESSEE EXPRESSLY WAIVES {AS HAS THE LESSOR} ANY RIGHT TO A TRIAL BY
JURY TO THE EXTENT PERMITTES 8Y APPLICABLE LAW.

Lessor: Connext Financial Ltd.

 

 

 

 

Authorized Signature: {os me ccocaentiapiitcitii. Muthorized Signature: xX —— be sot Zz
Print Name: Dice FO Print Name: Keith Wilson

Title: pF _ ______s Title: President _
Date: C4. Bie bo} _. Date: x I3| 7 .

 

 

 

Composite Exhibit "A"
CRIBABEB RR mweesb1 Fieed320498 Pragez of 61

a Lease. Lessee agrees to Lease from Lessor and Lessor agrees to lease to
Lesses the Equpment identdied above andior ur the Schedule A attached ‘ and
mauve a part of his Lease,

‘] WARRANTIES. LESSOR {8 LEASING THE EQUIPMENT TQ THE
LESSEE “AgiS. WHERE JS ANDO WITH ALL FAULTS.” LESSEE ACKNOWLEDGES
THAT LESSOR DOES NOT MANUFACTURE THE GQUIPMENT, LESSOR DOES
NOT REPRESENT THE MANUFACTURER OR THE SUPPLIER, AND LESSEE
HAS SELECTED THE EQUIPMENT AND SUPPLIER BASED UPON LESSEES
OWN JUDGMENT. LESSOR OOES NOT MAKE ANO HEREBY DISCLAIMS ANY
AND ALL WARRANTIES WHETHER EXPRESS OR IMPLIFO, INCLUDING
WARRANTIES OF MERCHANTASKITY Of FITNESS FOR A PARTICULAR
PURPOSE, USE OR OTHERWISE. LESSEE AGREES THAT REGARDLESS OF
CAUSE, LESSOR 1§ NOT RESPONSIBLE FOR AND LESSEE WILL NOT MAKE
ANY CLAIM AGAINST LESSOR FOR ANY DAMAGES ARISING FROM OR
RELATEO TQ THE EQUIPMENT, WHETHER CONSEQUENTIAL, DIRECT.
SPECIAL. OR INDIRECT. LESSEE AGREES THAT NEITHER SUPPLIER NOR ANY
SALESPERSON, EMPLOYEE OR AGENT OF SUPPLIER IS LESSOR'S AGENT
OR HAS ANY AUTHORITY TO SPEAK FOR LESSOR OR TO BIND LESSOR IW
ANY WAY, LESSOR TRANSFERS TO LESSEE FOR THE TERM OF THIS LEASE

ANY WARRANTIES MADE BY THE MANUFACTURER OR SUPPLIER AS Te
THE PQUIPMENT.
4. ORDERING EQUIPMENT, DELIVERY AND ACCEFTANCR. ff = Lcaser

enierad inka @ purchase or supply contract with any Supplier (as such term is defined
in, Aftichs 2A of the UCC} Lessee assigns fo Lessor Lessee's rights under the supply
contact, bul none of Lessee’s obligations, except for the obligation to pay for the
Cavipment 4 i is accepted by Lessee according (o the terms of-this Lease. The
Equipment is io be delivered al Lessee's expense fo the location specified on the first
page of this Lease and the Equipment shat he deemed to have been inspected and
accepted by Lessee for sll purposes under this Lease upon the dafe imeicated as the
daia of acceptance on an Accepiance Certificate execuled by Lessae and delivered
to Lasso (the “Commencement Dah: }.

5. TERMINATION BY Letom oicssor shall have tho exelusive cotion
to teruinate thee Lease if within GO days after Lessee has signed tis Lease, the
Equipment has not been delivered fo Lessee, or Lessee hag not accepted the
Equipmant as provided in section 4,

5. YERM AND LIAS FAYMEITA. The term of this Leases shall commence on
the Commencement Date and shall contioue for the number of montha specified on
the front of this Lease ynder “Initial Term of Lease” from the Commencement Date.
uness cancelled, tenvinated or extended as provided herein. Lessee agrees to pay to
Lessor the Amount of Each Lease Payment as indicated on the front of this Lease
plus aif applicable Taxes beginning on the Commencemert Data and continuing on
the same date of each successive month thereafier (the “Lease Payment). Lessee
agnies to pay ta Lessor all Lease Payments and other amounts due under this Lease
in advance except as stated harein, provided. any Advance Payment as set forth on
the Iront of thus Lease shalt be paid upon Lessee’s execution of this Lease. All Lease
Payments and other amounts dué shall be paxi to Lessor at the address provider
abowe for Lessor or at such olher place. as Lessor shall specify in writing without
wworee Gf Giher written demand. Tre ig of the essenee of the payment and
performance by Lessee of is obbigations heneunder. { any payment due under this
Lease is sot paid when due Lessee shall pay Lessor a fate charge of 5% of each late
payticnl Lessee acknowledges and agrees that certais Lussee obligations,
including. bik sot tamed te, providing insurance and indemnification obligations
commence print to the Commencement Date ari may be binding on Lessea whether
oF mot the Equipment is accepted.

7. SQUIPMENY LOCATION; USE AND REPAIR; AND RETURH. | Liessin-
wd keoh and use the Equipment only af the Equipment Location shown on the front
ot this Lease, Lessee may not move the Equipracnt without Lessor's prior writtait
consent. Lessee will operate the Equipment in accordance with any applicable
manufacturers’ manuals by competent and duly qualified personnel only, in
accordance sith apphonbig requirements of iaw, if any. ond for business purposes
only, At Lessees own cost anid expense. Lessee will keep the Equipment in good
repair, conden and worling atder and will maintain ard use ine Equpment in a
prudent busmesshke manner for its originally-intended purpose only in accordance
with applicable laws, warranty provisions, requremants of insurance, operating
manuals, rules segulahons. and orders of any judicial. legislatwe or reguiatory bach
having power tO supervise or reguinle the use. openition or mainierance thereof,
mohiding foenses, permits and fegistration requirements and operating manuats and
instructors. Lessee shall aot modify or alter the Couipment without Lessors pnoer
wnttes consent which such consent shall not be unreasonably withheld, Any
alterations, addibongs and replacements wil become part of the Equipment and
Lessor's property at ne cost of expense in Lessor, bul Lessor may require Lessee to
Famove any additien ang tepair such Equipment upon totum, Lessor or any agent of
Lessor may mspect the Equipment at any reasonable time. Lessee shall mark and
dertly the Equipment with all information and in such manner as Lessor or ds
assigns may requast from time to time and replace promptly any such markings or
entfication whick are removed, defaced or destroyed. Uniess Lessee
purchases the Equipment at tha end of this Lease. Leasee will amedialely
dolivarthe Equipment fo Lessor to any focation in the United Statas that Lessor
spenhes in writing wo Lessee and the Equiprnent shall be in the same cancion as of
the Conrunertcement Date (ordinary wear and tear resulting from proper use
exceplad), Lessee shall also provide a letier from the manutacture: certifying that

Ihe Equipment has deen inspected and tested and meets all current speciticatons of
the manufacturer and is in compliance wth all pertinent governmental and
regulatory niles, ews or quicietines for its operation or use Lessee will pay ail
expenses of de-installing, crating, and shipping. Lessee shal maure the Equpment
for ilk full replacement cost dutng shipping. In addition to Lessor's other fights and
remedies, Lessee shali continue to pay 10 Lessor prorated Lease Payments as
holdover rent for the period of lime untd redelivery or repair of the Equipment 4 the
Equipment is not returned ipmediately to Lessor as required by this Lease or #
repairs are necessary to place any dems of Equipment in the condition required
herein, Lessors acceptance of such holdover rent shail nol constituls an extension of
the term of the Lease or a waiver of the Default resulting from Lessee's faduce to
returns the Equipment in proper condition as required hereby.

8. FARES. Lossce agrees t% pay when due or reimburse Lessor, Ho requested
by Lessor, and indemnify and hold Lessor harmless. on an afier-tax basis, from, all
taxes and fees arising from or relating fo the Equipment and this Lease gncluding. but
not limited to sales, use. personal property, excise, gross recepts, franchise, stamp
and all other taxes, fees and assessments now or hereafter imposed and all ficense
and registration fees now or hereafler imposad by any governmental body or agency
upon the Equipment or ifs use, purchase, ownership, delivery, leasing, possession,
storage, operation, maintenance, repair. retum or other disposition of the Equipment,
or for filing or registering the Equigmont} or otherwise in cornection with the
trangactions contemplated by this Lease, however, exchding all taxes on or
measured by the net income af Lessor (collectively “Taxes’}, Sales or use tox due
uplront vall be payable over the term of the Lease with a finance charge Lessee shall
Prepare and fe ail tax setums relating ts taxes fer which Lessee is responsible
hereunder which Lessea ix permitted io file under the Jaws of the applicable taung
junadiction. Upon the expiration or eater termination of the Lease, Leasae sha't pay
to Lessor any taxes aecrued or assessed but not yet due and payable or that may be
& potential exposure to Lessor in Leseors sole discretion. Lessee agrees lo keep o
cause to bea kept and made available to Lessor any and all necessary records
ralevant to the use of the Equipment and aforesaid Taxes and to mad a copy to
Lessor concurrently with the fling thereof satisfactory evidence that suct: Taxes have
beon pax.

9. PURGCHASR OPTION AUTOMATIC RENEWAL, Wf no Defaull or event
that with notice or lapse of time would become a Detaut under this Lease ucts.
Lessee may exercise the Purchase Gpten shown on the first page of this Lease at
the end of the Initial Term or any renewal tern fo purchase all (bul not less than ait} of
the Equipment, plus any applcahle Taxes. Lessee must give Lessor at feast 90 days,
Oui nol more than 180 days, revocable written notice before the end of the initia!
Term that Lassee will (i) exercise tha Purchase Option for the Equipment, ar {sj that
Lessee will retum all (but not tess than all) Equipment to Lesaor (the End of Tarn
Notice’). f Lessee does not timely gvo Lussor the End of Tern Notice, this Lease wi
automatically renew for an additional 3 month tem and thereafter renew uoul a dat

which is ninety (90) days afier the date Lessor recewes the End of Term Notice

provides that, if tis Lease coniains a $1-Purchase Option Lessee wall bs deemed. to
have__oxerusud __Lessee's option to. purchase the Equipment ay__of th.

Commencement Date without providing gn End r Dunre
such renewal(s). the Amount of each Lease Payment wil retiah ax provided nerew.,
H the Fair Markel Vales (FMV) Purchase Golion has peen geleried, Lessor vil
use Lessor ‘s judgment to determina the Fauipment 's FMV oA Lestoré sol
Siscretion, FMV shall man the retal not wholesale price that a wilirgy buyer trenther
@ lessee in possession nor a used equipment dealer} would pay lor the Squpment wn
an ann’s fength transaction to a willing saller under no compulsion to seit Seeing
fhe Equipment is in the condition required when retumed under the tease, Spite
payrrent af the Pyrrhase Option price to Lessor pic si apphteble Taxes, Lesso”
shalt transfar it's interest in the Equipment to Lassee “AS 18, WHERE IS AND WITH
ALL FAULTS* without any representations or warranties whatsoever, incluawn
merchantability or fitness for a particular purpose and thig Lease will be canceled,

10, RRA: LOSS OFF DAMAGH) CASUALTY VALUE Lessee shell bear
4B risk of joss assecited with an dem of Equipment inctuding the theft, destruction,
of damage. No such lose shall relieve Lessee from any of iis obligations under this
Lease. In tho event cf any loss or damage with respect 6 particular Fquipmeni .
Lessee shall immediately netdy Lessor of such loss or damage and as directed
by Lesser. in Lessors sole discretion ether. (a) place such Equipment in good repair,
condhen and working order. {b} replace such Equipment with like equipment (of the
same year. make, model and accessories} in good repair, conditian and WORKING
order and of equal ulity and value, or (c} pay to Lessor the “Casualty Value” which
wit equal the total of ¢) all Lease Payments and other amounts, # any, due from
Lesse th Lessor af the lime of such payment (u} each future Lease Fayment due
discounleg at JX per agnum, assuming a three hundred soty (360) day year, from
the date due (o the date of such payment Gu} the anticipated FMV of the Equipment
a5 of the expiration of the initial Term or any renewal thereo! as determined by
Lasser, ard {iv} any other amount necessary for Lessor to realize the paneft of its
bargam.

ii, WWAANG?E, Lessee shall, at Lessee’s sole cast and expense, commencing
with the debvery or shipment of any Equipment toe Lessee and continuing during the
entire tam oof thie Lease unt Lessee's obligatons wth respect this lease ar.
Sabsfied i full, procure and maintam such ingurance coverage in such amounts acd
with resporsive Insurers, all as satisfactory ip Lessor {which May oF reasonable
notice require Lessee io change such form, amount or company), inchudiag: {a}
comprehensive general fability insurance insunng agamst Fabdity for prope tty

Lessee has reviewed this page and certifies that each of the provisions set forth is clear and legible.

Page 2 af 4

Lessee initials VA A )
Cease b822b6asnBRR deesas1 FitrePeHe71Ps Raage2s of 61

damage, death and bodily injury resulting from the Equipment, with minimum imits of
$74.000,000 per each occurrence, wilh Lessor and Lasso’ successors and/or
assigns named as additional msured: {5} al risk physical damage msutance against
alt vaks of theft. loss or damage from every cause whatscever in an amount not less
than the greater of the full replacement cost of each item of Equpment or the
Casualty Value, with Lessor and Lesser’s successors and/or assigns named in a
lender joss ayes cause, and ic) d reasonably requested by Lessor other or
addtional coverage. Lessee shall waive Lessee’s rights and have Lessen's insurance
carder ware is right of subrogation against Leasor for any and ali foss or damage. All
pohcies shail contain causes requiring the msurer to fumigh Lessor with at feast thirty
{30) days prior written notice of any material changs, cancellation. or nonrenewal of
coverage and stating that coverage shall not oe ivalidated against Lesser or
Lesso's asngns because of any violation of any condition or warranty contained im
any pobcy or application therefor by Lessea or by ragson of any action or maction of
Lessee. Lessee agrees to infoms Lessor immediately in writing of any notices from, os
other communications with, any insurers that may in any way adversely affect the
Mewance policies beng maintained pursuant hereto or of any insurance daims, No
insurance shall be subject to any co-insurance clause. Upon request by Lessor,
Lesseo agrees to deliver to Lessor evidunce of compliance satisfactory to Lessor that
such ingurance coverages are in effect, including certificates of insurance, proper
endorsemenis or other evidence satisiaciory to Lessor, if Lessee shail fad ko cary
any wmeurance requred hereunder of fall to immediately prowde Lessor wilh
satistactory proof of coverage. Lasser (wilhout obligation and without waiving any
Oetault by Lessee hereunder) may do so at Lassor’s sole option and at Lessee’s sole
cost and expense and Lessor may make a profit on the provision of any such
ngurance, Lessee agrees thaf Lessor ss not a seller of insurance nor is Lessor in the
meutance busingss and that such coverage may not cover Lessee. Lessee appoints
Lessor at lessees attorney -irefacl to request required insurance coverages, make
claims, tecelve payments amd execite and endorse all documents, checks, drafts
@ other instruments necessary or adymable fo secure payments due under any
policy conternplated hereby,

12. BRPAULY, Each of the following is a “Default” under thie Lease: ()} Lessor
fails to pay any Lease Paymenl or other ammount within ten (10) days of when due. or
fu; Lessee fads to obsarve or perform any other obligalion, covenant of canditica
urdier this Lease or in any other agreement wih Lessor or any affiliate of Lesser:
os (id) Lossen of guarantor becomes insolvent, dissolves, or assigns ts assets for
the benefit of creditors. or eniers any bankruptcy or reerganization proceeding: or
iv) any guarantor of this Lease dies. does not perform its obligaiions under the
guaranty or any other agreement with Lessor or is affkates, or {v} any failure io
pay, 8s and when due, any ebligation of Lessee, whelher or not to Lessor, arising
iniependenty of this Lease: or ivi) any slalement, representation or warranty
fueshed or evar made by Lessee io Lessor shall prove to be false. misigading or
unperformed or fhe condition of Lassee’s affairs shai change so as in the opinion of
Lessor lo materially impor Lessors mierest or merease materially Lessors credit
risk,

13. newemes. ff a Defauit occurs. Lossor may da ona or more of the following:
i} Lessor may cancel or teranate this Lease or any other agreement that Legsor
has entered into wih Lessee, (4) Lessor may require Lassee to snmadately pay
Leysor , a8 cofpersation for joss of Lessors bargain and not ag a penalty, a sum
@iiial to the Casualty Value: ii) Lessor may require Lussee to deliver the
Equipment to Lessor as set forth in section 7; tiv) Lasse agrees to pay a af
Lessors of its agents or assigns costs of enforcing Lessor’s nghts against Liassee
rciucing atletney's fees. iv) Lessor may repossess the Equipment or disable the
Eqlapment wiihowl court order and Lessee will not make any Claims against Lessor
for damages cr tespass or any other raaeon: and GA} charge interest on af past due
afmogits a 3% per month. and fei) Leseor or d's agent may peacefully axercise
any other nght or ramedy available at law or in equay, including all rights under the
Uniiomn Commercial Gode. if Lessor wkes possession of tne Equipment, Lessor may
sell or otherwise dispose of the Equipment, in bulk or in parcels, whether of not the
Equipment 8 present al such sale and with or without notes, af @ public or privale
sain and apply the net proceeds (afier deducing a4 casty relaied to the sale of
disposition of the Equipment) to the amounts that Lessee owas Lessor Lessee
agrees that if notice of sale is required by law, 10 days noticn shall constitute
reasonable notice. Lasser will remain hable for all amounts thai are due under this
Lease afier Lessor has apptied such net proceeds to all costs ard expenses incurred
ty ‘Lessor oon the repossesson, ftransperlaten. recovery. storage,  refurtashing,
advertising. repair, sale, lease, of offer dispasition of the Equipment or Lrssar«
enforcement of ts fights hereunder. inciting attorneys fees and brokers’ fess or any
ather fees. costs or expenses resulting from the Oefoull by Lessee and afl amounts
due hereunder Lessor may exercise any other right co: comeny al lew. or in equity or
bankruptcy. including specific performance or damages for the treach hereof. Each
remedy shall be cumulative and in adddion to any other remedy teferred to above or
otherwise available to Lessor at law or equity. No express or imolud waiver of any
default shall constitute a waiver of any of Leasor's other rights .

14. FREAFORMANGS or LESSzE's OBLIGATIONS ay LESSOR. if
Lessee fails to make any payment or perform any act or abligation required
hereumder Lessor may, bul need nol, make such payment of perfodn such act or
ehbgatien at the expanse of Lessee. Any sh expense incumad by Lesser shall
constitute sddifional rent due hereunder. shall bear interest at the tate of 18%. por
anpuoy Ged snail be payable fy Cessun to Lessor upan demand. Such aoten by
Lesser shall not be deemed a cure ar waiver of any detrull by Lessee.

15. FINANCE LEASE STATUS. Lessor and Lessee agree fhat this m& @

Finance Lease’ ag that tenn is defined in Article 2A of the Uniform Commercial Code
as currently adopied i the Sule of Oho (ine UCC: and thal tne Agreement is not a
“Consumer Lease” or a “Consumer Transaction’ as such terms are defined a the

UCC. it ix the infention of the parties, that this Agreement wil constitute (endfor shall
be treated as constiuling) a “Finance Lease” , notwithstanding any determination to

the coptary. Lessor and Lessee shall have alt the nights and remedies of a “Lessor
“and “Lessee”, saspecively. under a Finance Lease. By aigning this Lease Lessee
agrees that edber (a) Lessee has reviewed. approved, and received. a copy of the
Supply Contract or (b} that Lessor has informed Lessee of the identity of the Supplier

Lessee may have rights under the Supply Contract, and Lessee may contact the

Suppliee for a description of tase aghts. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, LESSEE WAIVES ANY AND ALi RIGHTS AND REMEDIES
CONFERRED UPON A LESSEE BY ARTICLE 2A.

16, ASMIOMMERT, LESSEE MAY NOT ASSIGN. SELL, TRANSFER OR
SUBLEASE THE EQUIPMENT OR LESSEE'S INTEREST IN THIS LEASE. Lessor
may. without notifying Lessee, sell, assign, or wanster this Lease of ds nghis in ihe
Equipment. Lessee agrees that the new owner will have the same nights and benefits
fhat Lessor has now under this Lease but not Lessor’s obligaiions. The nghts of the

new owner wil not be subject to any clam, defense or set -off that Lessee may have
against Lessor,

47. @epenmertime. (2) Lossee agrees to indemnify, bold harmless and defend
Lessor agains! any and af! claims, demards, suils and legal proceedings of any kind,
including arutration mediation. bankruptcy and appeals (collectively “Acticns’} arising
out of or related to the Equipment or this Lease and relating therein and any and ait
penalties, losses, habdines (including the lability of Lessee of Lessor for negligence,
lart, strict Iabilty, labBity for death, iatry to persons or property of environmental
liability) damages. costs courts coste and all other expenses inchahng all attormay
ang legal fees thal are incurred by Lessor in connection with Lessors interest in or
defense of any Action or enforcament of Lessor’s righig with respect to any
Equipment or under the Lease fwhich meludes fees incurred by Lessor to angage an
avomey whether or mot sult is Hed and duting any settlement negotiations or work of

or to anforce or defend any of Lessor’s nghts) (6) Unless olhorwiee specified in
wiiting by Lasgsor, Lessor has assumed in sinictunng the Lease that Lessor wifi be
entitled to af state, federal and other income tax deductions and credits ganerzily
available lo cwners of property similar to the Equipment (collectively, "Tax Benefits’),
in each case wsing such methods or elections which Lessor, in ifs agie discretion .
tray elect (Oo use under applicable law and regulations {including acceferated cost
recovery deductions and/or accelerated depreciation deductians). If, under any
circumstances or for any reason whatsouver, other than as expressly set forih in this

sachon {7 (b). Lessor shall lose or shall not be enfitied to af or any partion of such
Tax Benefits (a “Tax Loss"), then Lessee shall pay to Lessor, on written demand. an
amount which, on Lessors reasonable opinion, causes Lessor’s after-tax economic
yielis and cash flows to be thé samme as if such Tax Loss had not occurred. A Tax
Loss shell be condlusivaly oresumad to have occurred # Lessor’s fx counsel
determunes that Lessor is nol entitled to claim si or any portion of the Tax Benelts on

@ federal, stale or other tax return or filing, Lessee further agrees that # there us any

change afer ihe dale of a Lease in any applicable law or regulations, whieh change

will reduce Lessors economic yids and cash flows. the Lease Payment shall be
intfeased by an amount wich, in Lesser's reasonatle opinion, wil maciain such
economic yelds and cash flaws. Notwithstanding anything to the contrary i tts

section. Lessee shall nol be required to pay Lessor the amount grovuted for heren if

the Tax Loss shall result solely because of the occurrence of any of the follawing

avenis: {i} Lessor shall fat propedy (6 claim such deduction in iis income tax retumns

for the appropnate year and such fadure to clair or to follow such procedure, as the

case may be, shall preclude Lessor from clarning such deduction, or (hy Lesser sinati
fail 10 have sufficient incorne to benefil from the deduction, Lesser agrees to notify

Lessea prompily of any claim made by the Imemal Revenue Service against Lessor

in raspect to any Tax Loss which rulates to information which may be partwulerly
within the knowledge of Lessor Lessor fudher agrees thal, Lessor will contest any

Tax Loss, f so requested by Lessee in whiting af least thety (0) wortung days pror to
the fast day affowed for filing notice of such contest, provided that Lessee makes
adequate provisian tor Lessor’s indemnification and the payment of aif Lessors’
expenses. including attorneys’ fees, in connection therewith. and a meritorious oasis
for such clan @asts in the opinion of Lessor's tax counsel.

18 GRENT iroRMATION. Lessee authorizes Lessor and its agents to
oblain credd buteay reporis and make alher credit inquines that Lesser determines

necessary. Upon Lessee’s written request lessor wil inform Lessee whether
Leuger has requested 3 consumer cradt repert and the name and address
ouistanding. Lessee shall at Lessors request, deliver fo Lessor, Lessee’s fulure

quartery and annual reports of finanmal condition, which Lessee represents and
warrants shail be prepared in accerdance with generally accepted aecourting
prociples and tuly present the financial conaiion of Lessee, Such reports shall oe
prepared on a basis consistent with that of the preceding year ar quarter. Lesece
agrees !6 also deliver or cause to be delivered such other financial information as
Lessor thay reasonatly request from time to urna. Lessee hereby appoints Lessor.
vith fall power of  substtutian. as ifs agent and = attemey -in fact, which is
mreyorable and coupled with an interest, % {a} to execule any such metruments.
financing statemenis, documents agreements and filings which Lessor cenms
necessary ta protect Lessar's interest hereunder and im the Equigarent and procerds

Lessee has reviewed this page and certifies that each of the provisions set forth is clear and legibie.

Page 3 of 4

Lessee initials X VA A )
Cassc1 Baa bSSRER oeecsas1 FradDaweags Phage? of 61

thereof, and (b} to apply for a certificate of fe for any item of Equipment that is
required fo be tifled under the faws of any jurisdiction where the Equipment is of may
be used and/or to transfer whe thereto upon the exercise by Lessor of its remedies
upon a Defaut by Lessee under the Lease.

1. FURTHER ASSURANCES. = Lesseo agrecs to promptly, at Léssee's
expense. deliver suth other raasonabla documents and assurances. and take such
further action as Lessor may request. in order to effectively cary oul the intent and
purpose of tus Lease.

26. REPRESENTATIONS, WARRANTIES ANG COVENANTS. Lessee
represents, warrants and covenants i Lessor that: {i} the making of this Lease by
Lessee i duly aulnonzed on the part of Lessee and upen execution thence! by
Leases and Lessor shall constitute valid obligations binding upon. and enforceable
against, Lessee {k) neither the making of this Lease mor the due performance
thereof by Lessee. including the commitment and payment of the Lease Payment
shall result m any breach of, or conslituin a default under, or wolaton of, Lassaa's
cefificale of incorporation , bylaws, or any agrsement to which Lessee is a
party or by which Lessee is bound j{ni} Lessee is in good standing in its state of
ineorperation or formation and im any jurisdiction where the Equipment is jocated,
and ig entitled to own property and to carry an business therein. Gv) all financial
information provided or to be provided by Lessee to Lessor is true, ancurath and
provides a good tepresentation of Lese@e’s fnancal condition fv) Lessee is
solvent and has the abilily te pay as debte when due. (vi) Lessee will not permet the
sale or wansfer of any shares of its capital stock, ownership interests or voting rights
which might result in a transfer of the majority interest in the ownership or control of
Lessee from the persons or entities wha heki ownership or control on the dale of this
Lease; ive) Lessee will not sell, wanster or dispose of subsiantiaily afl of its assets;
and {vis} Lessee shall not change its state of organization, headquarters — or
residence without providing 30 days priar written notice to Lessor, tf requested,
Lessee shall provide Lessor a Certified Capy of ws Corporate Reaclutions and or
3 Cartidicate of Incumbency in the form provided by Lessor or such other form that
Lessor Grams ecceptable.

Zi, owNuReMW, Unless Ihe Lease includes a $1-Purchase Option, Lessa 1s
the owner of ine Equipment. Hf the Lease inciudes a $1-Purchase Option or is a lease
Mtecded as security. Lessea acknowledges that the Lease shall be deemed fo be a
condhtional sales contract, any ownership Lessor has mm the Equipment wil be
deemed tansferrad to Lessee upon ihe Commencement Date, and Lessee hereby
grants tx Lessor a securily interest in the Equipment to secure Lessee’s obligalions
under the Lease and authorizes Lasser to file financing statements, and amendments
thereto, along with any other information required or appheable under the UCC
deserting the Equipment m the manner and jurisdiction or filing office in which
Lessor delermines best protects Lessors interest in the Equipment. Lessee hereby
ratties and authonzes any fling made prnr te #6 wcecution of this Lease

22, MWHICTLLANEOUS, Lissee agrees that fhe terms and conditions contained
in this Lease make op the entire agreement between Lessee and Lessor regarding
the Lease of Equipment. Lesser im not rasponsitie for any indirect special, mmadental,
or consequential dumageés, including lost profils. The declaration of ivadidity ol any
provision of ites Lease and/or Guaranty shall not affect any part of the remainder of
the provisions of this Lease aod Guaranty. Any change in any of the terms and
conditions of this Lease must be in witing and signed by Lessor. Any excess in tha
caladation of any remedy of Lessor urvler ihix Agreement is mtended to cover
administrative expenses of Lessor and may result in additonal profit to Lessor,
Lessee agrees however, thal Lessor is authorized. without nolicg to Lesseg, to insert
the Lease Number, and to supply missing infammation or to correct obvious armors in
thy Leass, Lessee authorizes Lessor to adjust the Amount of Each Lease
Payment by not more than 1$% i either 0} the final Total Cash Pree dwhich is all
amounts Lessor has paid in connection with the purchase. delivery and installation of
the Equipment, including any soft costs, upgrade and buyout amounts) differs from
the estimated Total Cash Price, or (ii) comparable U.S, Treasury Note yields increase
between the date Lessee signs this Lease and the Commencement Dale. it this
Lease transaction is not cor ad. the Ads Pay t may be ratained by
Lessor ag partial compensation for costs and expenses incurred in preparation for the
transaction. Losser shall not be obligated to purchase the Equipment if ihe actual
Fotal Cash Pree varies more than 15% fram: the Total Cash Pree listed above. ff
Lessor delays or falls to enforce any of Lessor rights under tis Lease. Lassor
wil sul be entited to enforce those nghis at a laler we. AH notices shall be
given in woting by the party sending the notica and shall be effective when
deposited in the U.S. Mail or 2 nationally recognized overnight delivery sence.
addressed fo the purty recetving the notice at as address shown an the front of this
Lease {or la any other address specified by thet pary in wring) with postage
prepaid. All of Lessors night and remedies, including but nol limited to those sei
forth in Sections 8, 13. 17 and 20 herein, shall survive and ramam in full foree and
effect and be enforceabie after the expiration or termination of the Lease for any
reason. it is the exprass intent of tha paries nat to violate any applicable uauy
laws oor lo exceert the maximum amount of time price differential or interes! as
applicahle, permitted to be charged or collected by applicable law, and any such
excess payment wil be applied to Lease Paymanis in inverse order to maturity.
and any remaining excess wil bo rafunded to Lessee, W more than one Lessee has
signed this Lease each of the lessees agrec thal Lessee’s liability ip jomt and
several, LESSEE FURTHER AGREES TO PAY LESSOR AN ORIGINATION FEE
ON THE DATE THE FIRST LEASE PAYMENT iS QUE TO COVER THE EXPENSES
OF ORIGINATING YHIS LEASE. This Lease shai ba binding on the parties herelo
and their respaclive successors and assigns and shall inure fo Ihe benefit of such
successors and asgsigng, LESSEE MAY REQUEST A COPY OF THIS LEASE IN
LARGER FONT PRIOR TO EXECUTION.

 

Lessee has reviewed this page and certifies that each of the provisions set forth is clear and legible.

Page 4 of 4
Version 05/12/2015

Lessee initials X AI A
Case  88226688ARBR Md0hs31 Ailtec0h2287198 Ragecsd of 81

ASSIGNMENT

in consideration for payment of the Purchase Price set forth below, the undersigned (“Source”) hereby sells, transfers and assigns
to TCF Equipment Finance, a division of TCF National Bank. (“TCFEF”), its successors and assigns, all of Source’s right, title
and interest (including the right to receive all amounts now or hereafter owing) in and to the Contract described below, the
Equipment/Collateral thereunder, and all schedules, riders, addenda, supplements, guaranties and other supporting obligations and

agreements related thereto.

This Assignment is made in connection with and constitutes an “Assignment” under that certain Program Agreement, dated as of
January 18, 2008, by and between Source and TCFEF (as amended from time to time, the “Program Agreement”), and this
Assignment along with the Contract described herein and the Equipment/Collateral thereunder are hereby made subject to the
Program Agreement. Source hereby verifies that the following information and all representations and warranties with respect to
the Contract under the Program Agreement are accurate as of the date TCFEF pays the purchase price for this Assignment.

This assignment and any related documents may be delivered and/or reproduced by facsimile, optical scanning or other electronic
means (“e-copy”) and such e-copy or a printed version thereof shall be enforceable as an original and admissible as such in any

court or other proceeding.

~~ Lessee: Wilson Manifolds, Inc.

Lease Number: 004633-001

Lease Date: 03/03/2017
Name of Guarantors (if any): Keith Wilson
Total Number of Payments: 72
Assigned Number of Payments: 72
Next Payment Due Date: May 1, 2017

Monthly Payment Amount: 72 payments @ $9,547.26

EQUIPMENT/COLLATERAL
Description: Okuma MU-8000V 5-Axis CNC Vertical Machining Center

PURCHASE OF CONTRACT
Total Purchase Price: $593,841.59
$682,350.00 (less down deposit of $100,000.00 total amount of $582,350.00 due) to

Gosiger Southeast
$11,491.59 to CONNEXT

Source: Connext Financial Ltd.

By fee

 

 

Name: Du’Weena Jordan
Its: VP of Operations
Dated: _ 4/3/2017

Version 09, 16,2016
Casscl8266S2NRER DeeGas1 AiltecDh2787128 Feagesd of 61

i> connext

J tad ont bane

Notice of Assignment and to Re-Direct Payment

Wilson Manifolds, Inc.
4700 NE Ith Street
OAKLAND PARK, FL 33334

RE: Wilson Manifolds, Inc., Contract No. 004633-001, dated 3/3/2017 by and between Wilson Manifolds, Inc., as
“Lessee” and Connext Financial Ltd, as “Lessor” (the “Lease”)

Lessee is hereby notified that all right, title and interest of Lessor in and to the Lease, the remaining rentals due under the
Lease, the equipment leased thereunder (the “Equipment”) and the rights and remedies of Lessor under the Lease, have been
assigned to TCF Equipment Finance, a division of TCF National Bank (“TCFEF”). Pursuant to the assignment provisions of
the Lease, you are hereby directed to pay any and all rents, late charges and any other amounts now or hereafter due
under the Lease to TCFEF at the following address, or to such other person or address as TCFEF may subsequently
direct:

TCF Equipment Finance, a division of TCF National Bank
P.O. Box 77077
Minneapolis, MN 55480

Under Section 9-406(a) of the Uniform Commercial Code, on or after the date of this Notice, only payments made to TCFEF
will discharge or reduce your obligations under the Lease, and any payment to Lessor will not constitute a payment under the
Lease. In addition, Lessee shail deal solely with TCFEF with respect to the Lease and the Equipment. Lessor has no right to
enter into any amendment of or waiver related to the Lease without the prior written consent of TCFEF and any such
amendment, waiver or accormmodation will be void without such consent.

All questions related to this Notice or your Lease should be directed to TCFEF at 1-866-311-2755.

Sincerely yours,

Connext Financial Ltd.

By: C73 (

Date: 4/3/2017 _

Version 09.16.2016
